PETER "PANAGIOTI" TSOLKAS and the PALM BEACH COUNTY ENVIRONMENTAL COALITION, Appellants,
v.
FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION and GULFSTREAM NATURAL GAS SYSTEM, L.L.C., Appellees.
No. 4D08-2019.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Barry Silver, Boca Raton, for appellant.
Richard S. Brightman of Hopping Green & Sams, P.A., Tallahassee, for appellee Gulfstream Natural Gas System, L.L.C.
Stan M. Warden, Tallahassee, for appellee Florida Fish and Wildlife Conservation Commission.
Per Curiam.
Affirmed.
Gross, C.J., Warner and Ciklin, JJ., concur.
Not final until disposition of timely filed motion for rehearing.